Citation Nr: 1417859	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  09-29 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a higher initial disability rating (evaluation) for hepatitis C, in excess of 0 percent prior to January 31, 2011, and in excess of 10 percent from January 31, 2011.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1977 to February 1981, and from December 1989 to October 1996.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida, on behalf of the RO in Baltimore, Maryland.

The Veteran presented testimony at a May 2011 Board hearing, chaired by the undersigned Veterans Law Judge in Washington, D.C.  A transcript of the hearing is associated with the claims file.  

In August 2011, the Board issued a decision that denied a compensable initial rating for the period prior to January 31, 2011, granted an initial rating of 10 percent for the period from January 31, 2011, and denied a rating in excess of 10 percent for the period from January 31, 2011.   

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's August 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the May 2011 Board hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place, rather than a new hearing.  This Board remand order pursuant to another Board decision is the next step in satisfying that request.  

As the RO has already implemented the Board's August 2011 decision to grant of a higher initial rating for hepatitis C of 10 percent for the period from January 31, 2011, that part of the August 2011 Board decision remains undisturbed by the Board's April 9, 2014 vacate order.  

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflects that they contain recent VA records and other documents not found within the physical claims folder.  These documents have been noted and reviewed by the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran was most recently afforded a VA medical examination regarding his hepatitis C in December 2007, nearly seven years ago.  Additionally, the most recent private treatment records date from March 2011, over three years ago.  Due to the length of time since the most recent medical findings, a new VA examination is required to determine the current level of impairment resulting from the service-connected disability.  

Additionally, due to the length of time since the Veteran's private treatment records were obtained, he should be requested to submit any more recent treatment records regarding his hepatitis C.  The Veteran may either obtain and submit such records to VA on his own behalf, or authorize VA to obtain such records on his behalf.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify specific names, addresses, and approximate dates of treatment for all health care providers who provided treatment for the service-connected hepatitis C.  This request should include but not be limited to the treatment records from the Johns Hopkins Community Physicians of Glen Burnie, Maryland.  Ask the Veteran to provide a release for these records.  The RO should attempt to obtain any properly identified records.  Any negative reply should be documented for the record.  In the alternative, the Veteran may obtain such records and submit them.  

2.  Schedule the Veteran for a VA examination to help determine the current severity of the service-connected hepatitis C.  The relevant documents in the Veteran's VA claims folder should be made available to the examiner for review in connection with the examination.  All indicated tests should be performed.  

The VA examiner should specifically note all symptomatology and manifestations caused by the service-connected hepatitis C.  The VA examiner should indicate whether the hepatitis C causes daily fatigue, malaise, anorexia, minor or substantial weight loss or other sign of malnutrition, hepatomegaly, dietary restriction, continuous medication, or incapacitating episodes.  The examiner should report whether the symptoms are intermittent or near-constant and debilitating.  

If the hepatitis C causes incapacitating episodes (a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician), the examiner should note the frequency and duration of the episodes in the past 12 months.  The examiner should report whether the incapacitating episodes cause symptoms of fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and/or right upper quadrant pain.  

A rationale should be provided for all findings and conclusions reached.  The examiner should identify and explain the medical basis for any opinion and identify the pertinent evidence of record.  

3.  After undertaking any additional development deemed appropriate, adjudicate the appeal for a higher initial rating for hepatitis C in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and should be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

